Citation Nr: 0526691	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 26, 
1997, for the grant of entitlement to service connection for 
lung cancer for the payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  He died on October [redacted], 1997, and the 
appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, that denied the claim of entitlement to an 
effective date earlier than August 26, 1997, for lung cancer 
for the payment of accrued benefits.


FINDINGS OF FACT

The veteran separated from service in December 1968, and a 
claim of service connection for lung cancer, diagnosed after 
June 9, 1994, was received on August 26, 1997.


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than August 26, 1997, for the grant of service connection for 
lung cancer due to herbicide exposure for the purpose of 
accrued benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  In this case, VA's duties have been 
fulfilled to the extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a March 2001 
letter from the RO to the appellant.  She was told what was 
required to substantiate her earlier effective date claim and 
of his and VA's respective responsibilities in terms of 
obtaining information and evidence.  The letter explained 
what information or evidence was pertinent to the claim and 
asked the veteran to submit to the RO as soon as possible any 
such evidence, which would include that in her possession.

The RO's March 2001 letter was provided to the appellant 
after the initial adjudication of the claim.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  All information and evidence 
received after issuance of the notice letter was afforded 
proper subsequent VA process, and the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding the duty to assist, there is no further development 
that could show the veteran is entitled to an earlier 
effective date.  Consequently, any additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); see also VAOPGCPREC 5-04. 

II.  Analysis

On August 26, 1997, the veteran filed a claim of entitlement 
to service connection for "any condition(s) which meet the 
criteria of Agent Orange litigation."  The veteran died on 
October [redacted], 1997.  In March 1999, the veteran was 
posthumously granted entitlement to service connection for 
adenocarcinoma of the lung due to herbicide exposure, 
effective August 26, 1997.  The appellant filed a notice of 
disagreement contending an earlier effective date for the 
payment of accrued benefits is warranted due to the veteran's 
long-standing lung condition prior to the diagnosis of lung 
cancer.

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i).  In this case, the veteran was separated 
from service in December 1968.  An application for service 
connection for a lung disability was not received within one 
year of the date of separation.

The law provides that an award based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase, shall be fixed in accordance with the facts found, 
but shall not be earlier that the date of receipt of 
application therefore.  38 U.S.C.A. § 5110.  The effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

38 U.S.C.A. § 5110(g) provides an exception to § 5110(a) in 
cases where an award of compensation or dependency and 
indemnity compensation is granted pursuant to a liberalizing 
law:  Subject to the provisions of section 5101 of this 
title, where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application or the date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).

The above exception is not applicable in this case.  
Presumptive service connection for lung cancer due to 
herbicide exposure was made effective June 9, 1994.  See 59 
Fed. Reg. 29723 - 29724 (June 9, 1994) (codified as amended 
at 38 C.F.R. §§ 3.307 and 3.309).  Despite the severity of 
any lung condition he may have had, the veteran did not have 
diagnosed lung cancer as of the date of the change in the 
regulation.  The claims file contains an August 1977 
treatment record from a mental health clinic that notes 
chemotherapy as a recommended treatment, but this does not 
reflect the presence of cancer.

VA has been engaged for many years in litigation regarding 
compensation for Vietnam veterans exposed to Agent Orange.  
See Nehmer v. United States Veterans Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II).  District court orders in the Nehmer litigation have 
created an exception to the generally applicable rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, and in pertinent 
part provide that for claims filed after May 3, 1989, if 
benefits are granted, the effective date of the benefit would 
be the date VA received the claim or the date disability 
arose or death occurred, which ever was later.  Under these 
orders, the rules governing the effective date of 
compensation awards based on Type II diabetes presumptively 
due to herbicide exposure are the same as rules for other 
presumptive herbicide conditions.  See 68 Fed. Reg. 50,906-72 
(Aug. 25, 2003).  In this case, however, Nehmer is not 
applicable, as the regulation changed prior to the date of 
claim.


The preponderance of the evidence is against an effective 
date earlier than August 26, 1997, for the grant of service 
connection for lung cancer, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 26, 
1997, for the grant of entitlement to service connection for 
lung cancer for the payment of accrued benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


